DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8-11, 13, 17-20 of U.S. Patent No. 10,154,524. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, although the claim is not identical to claim 1 of U.S. Patent No. 10,154,524 the claim is not patentably distinct from Claim 1 of Patent No. 10,154,524 because Claim 1 of the instant application is broader than and fully encompassed by Claim 1 of Patent No. 10,154,524.  Specifically, the instant application is broader as it does not mention the use of a TTI for the timer, a duration of the timer having an RTT, and an asynchronous second transmission, as recited in claim 1 of Patent No. 10,154,524, the limitations are obvious variants of each other.   Therefore claim 1 of the Instant Application is broader and fully encompassed by claim 1 of Patent No. 10,722,149.  
Regarding claim 2, although this claim is not identical to Claim 3 of U.S. Patent No. 10,154,524, this claim is not patentably distinct because Claim 2 is broader and fully encompassed by Claim 3 of Patent No. 10,154,524.
Regarding claim 3, although this claim is not identical to Claim 4 of U.S. Patent No. 10,154,524, this claim is not patentably distinct because Claim 3 is broader and fully encompassed by Claim 4 of Patent No. 10,154,524.
Regarding claim 4, although this claim is not identical to Claim 10 of U.S. Patent No. 10,154,524, this claim is not patentably distinct because Claim 4 is broader and fully encompassed by Claim 10 of Patent No. 10,154,524.
Regarding claim 5, although this claim is not identical to Claim 8 of U.S. Patent No. 10,154,524, this claim is not patentably distinct because Claim 5 is broader and fully encompassed by Claim 8 of Patent No. 10,154,524.
Regarding claim 6, although this claim is not identical to Claim 1 of U.S. Patent No. 10,154,524, this claim is not patentably distinct because Claim 6 is broader and fully encompassed by Claim 1 of Patent No. 10,154,524.
Regarding claim 7, although this claim is not identical to Claim 9 of U.S. Patent No. 10,154,524, this claim is not patentably distinct because Claim 7 is broader and fully encompassed by Claim 9 of Patent No. 10,154,524.
Regarding claim 8, although the claim is not identical to claim 1 of U.S. Patent No. 10,154,524 the claim is not patentably distinct from Claim 11 of Patent No. 10,154,524 because Claim 1 of the instant application is broader than and fully encompassed by Claim 11 of Patent No. 10,154,524.  Specifically, the instant application is broader as it does not mention the use of a TTI for the timer, a duration of the timer having an RTT, and an asynchronous second transmission, as recited in claim 11 of Patent No. 10,154,524, the limitations are obvious variants of each other.   Therefore claim 8 of the Instant Application is broader and fully encompassed by claim 11 of Patent No. 10,722,149.  
Regarding claim 9, although this claim is not identical to Claim 13 of U.S. Patent No. 10,154,524, this claim is not patentably distinct because Claim 9 is broader and fully encompassed by Claim 13 of Patent No. 10,154,524.
Regarding claim 10, although this claim is not identical to Claim 4 of U.S. Patent No. 10,154,524, this claim is not patentably distinct because Claim 10 is broader and fully encompassed by Claim 4 of Patent No. 10,154,524.
Regarding claim 11, although this claim is not identical to Claim 19 of U.S. Patent No. 10,154,524, this claim is not patentably distinct because Claim 11 is broader and fully encompassed by Claim 19 of Patent No. 10,154,524.
Regarding claim 12, although this claim is not identical to Claim 17 of U.S. Patent No. 10,154,524, this claim is not patentably distinct because Claim 12 is broader and fully encompassed by Claim 17 of Patent No. 10,154,524.
Regarding claim 13, although this claim is not identical to Claim 11 of U.S. Patent No. 10,154,524, this claim is not patentably distinct because Claim 13 is broader and fully encompassed by Claim 11 of Patent No. 10,154,524.
Regarding claim 14, although this claim is not identical to Claim 18 of U.S. Patent No. 10,154,524, this claim is not patentably distinct because Claim 14 is broader and fully encompassed by Claim 18 of Patent No. 10,154,524.
Regarding claim 15, although the claim is not identical to claim 20 of U.S. Patent No. 10,154,524 the claim is not patentably distinct from Claim 20 of Patent No. 10,154,524 because Claim 1 of the instant application is broader than and fully encompassed by Claim 11 of Patent No. 10,154,524.  Specifically, the instant application is broader as it does not mention the use of a TTI for the timer, a duration of the timer having an RTT, and an asynchronous second transmission, as recited in claim 20 of Patent No. 10,154,524, the limitations are obvious variants of each other.   Therefore claim 15 of the Instant Application is broader and fully encompassed by claim 20 of Patent No. 10,722,149.  
Regarding claim 16, although this claim is not identical to Claim 13 of U.S. Patent No. 10,154,524, this claim is not patentably distinct because Claim 16 is broader and fully encompassed by Claim 13 of Patent No. 10,154,524.

Regarding claim 17, although this claim is not identical to Claim 20 of U.S. Patent No. 10,154,524, this claim is not patentably distinct because Claim 17 is broader and fully encompassed by Claim 20 of Patent No. 10,154,524.
Regarding claim 18, although this claim is not identical to Claim 17 of U.S. Patent No. 10,154,524, this claim is not patentably distinct because Claim 18 is broader and fully encompassed by Claim 17 of Patent No. 10,154,524.
Regarding claim 19, although this claim is not identical to Claim 17 of U.S. Patent No. 10,154,524, this claim is not patentably distinct because Claim 19 is broader and fully encompassed by Claim 17 of Patent No. 10,154,524.
Regarding claim 20, although this claim is not identical to Claim 20 of U.S. Patent No. 10,154,524, this claim is not patentably distinct because Claim 20 is broader and fully encompassed by Claim 20 of Patent No. 10,154,524.


Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,772,149. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, although the claim is not identical to claim 1 of U.S. Patent No. 10,722,149 the claim is not patentably distinct from Claim 1 of Patent No. 10,722,149 because Claim 1 of the instant application is broader than and fully encompassed by Claim 1 of Patent No. 10,772,149.  Specifically, the instant application is broader as it does not mention the use of a TTI for the timer, a duration of the timer having an RTT, and an asynchronous second transmission, as recited in claim 1 of Patent No. 10,772,149.   Therefore claim 1 of the Instant Application is broader and fully encompassed by claim 1 of Patent No. 10,722,149.  
Regarding 8, although the claim is not identical to claim 8 of U.S. Patent No. 10,722,149 the claim is not patentably distinct from Claim 8 of Patent No. 10,722,149 because Claim 1 of the instant application is broader than and fully encompassed by Claim 8 of Patent No. 10,772,149.  Specifically, the instant application is broader as it does not mention the use of a TTI for the timer, a duration of the timer having an RTT, and an asynchronous second transmission, as recited in claim 8 of Patent No. 10,772,149.   Therefore claim 8 of the Instant Application is broader and fully encompassed by claim 8 of Patent No. 10,722,149.  
Regarding 15, although the claim is not identical to claim 15 of U.S. Patent No. 10,722,149 the claim is not patentably distinct from Claim 15 of Patent No. 10,722,149 because Claim 15 of the instant application is broader than and fully encompassed by Claim 15 of Patent No. 10,772,149.  Specifically, the instant application is broader as it does not mention the use of a TTI for the timer, a duration of the timer having an RTT, and an asynchronous second transmission, as recited in claim 15 of Patent No. 10,772,149.   Therefore claim 15 of the Instant Application is broader and fully encompassed by claim 15 of Patent No. 10,722,149.  


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478